Name: Commission Regulation (EC) No 822/1999 of 20 April 1999 on the sale, at prices fixed in advance, of beef held by certain intervention agencies, with a view to its processing in the Community for food-aid purposes
 Type: Regulation
 Subject Matter: cooperation policy;  agri-foodstuffs;  prices;  marketing;  animal product;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities21. 4. 1999 L 104/9 COMMISSION REGULATION (EC) No 822/1999 of 20 April 1999 on the sale, at prices fixed in advance, of beef held by certain intervention agencies, with a view to its processing in the Community for food-aid purposes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 1633/98 (2), and in particular Article 7(3) thereof, Whereas the introduction of intervention in beef has resulted in a build-up of stocks in several Member States; whereas, in order to prevent storage being prolonged excessively, part of these stocks should be sold for processing in the Community with a view to being taken over by approved charity organisations for the purposes of food aid; Whereas this sale should be subject to the rules laid down in Commission Regulations (EEC) No 2173/79 (3), as last amended by Regulation (EC) No 2417/95 (4), (EEC) No 3002/92 (5), as last amended by Regulation (EC) No 770/ 96 (6), and (EEC) No 2182/77 (7), as last amended by Regu- lation (EC) No 2417/95, subject to certain special excep- tions on account of the particular use to which the prod- ucts in question are to be put; Whereas, in order to ensure regular and continuous sales, Title I of Regulation (EEC) No 2173/79, in particular, should be applied; Whereas, to ensure economic management of stocks, the intervention agencies should give priority to selling the meat which has been stored the longest; Whereas provision should be made for derogations from the second subparagraph of Article 2(2) of Regulation (EEC) No 2173/79 in view of the administrative difficul- ties which the application of this rule is creating in certain Member States; Whereas, to ensure optimum monitoring of the destina- tion of beef from intervention stocks, control measures should be taken, in addition to the measures provided for in Regulation (EEC) No 3002/92, based on physical inspection of quantities and qualities; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. For the purpose of natural food-aid operations, a sale shall take place, for processing in the Community, of products bought into intervention under Article 6 of Regulation (EEC) No 805/68 amounting to approximately 500 tonnes of deboned beef held by the Irish intervention agency. Detailed information concerning the products and their selling prices is given in Annex I. 2. Subject to the provisions of this Regulation the products referred to in paragraph 1 shall be sold in accordance with Regulations (EEC) No 2173/79, and in particular Titles I and III thereof, (EEC) No 2182/77 and (EEC) No 3002/92. 3. Particulars of the quantities and the places where the products are stored may be obtained by interested parties at the address given in Annex II hereto. 4. For each product listed in Annex I hereto, the inter- vention agencies shall sell first the meat which has been stored the longest. 5. Notwithstanding the second subparagraph of Article 2(2) of Regulation (EEC) No 2173/79, purchase applica- tions shall not indicate in which store or stores the meat is held. Article 2 1. Purchase applications shall be valid only if presented by or on behalf of a natural or legal person who, for the 12 months prior to the entry into force of this Regulation, has been engaged in the processing of products containing beef and who is entered in a national VAT register. In addition, applications must be presented (1) OJ L 148, 28.6.1968, p. 24. (2) OJ L 210, 28.7.1997, p. 17. (3) OJ L 251, 5.10.1979, p. 12. (4) OJ L 248, 14.10.1995, p. 39. (5) OJ L 301, 17.10.1992, p. 17. (6) OJ L 104, 27.4.1996, p. 13. (7) OJ L 251, 1.10.1977, p. 60. EN Official Journal of the European Communities 21. 4. 1999L 104/10 by or on behalf of a processing establishment approved in accordance with Article 8 of Council Directive 77/ 99/EEC (1). 2. Notwithstanding Article 3(1) and (2) of Regulation (EEC) No 2182/77, applications shall be accompanied by: Ã¯ £ § a written undertaking by the purchaser to process the meat into the product as specified in Article 3(2) within the period referred to in Article 5(1) of Regula- tion (EEC) No 2182/77, Ã¯ £ § precise details of the establishment or establishments where the meat purchased is to be processed. 3. The purchasers referred to in paragraph 1 may instruct an agent in writing to take delivery, on their behalf, of the products which they purchase. In this case agents shall submit the purchase application of the purchaser whom they represent together with the written instruction referred to above. 4. Notwithstanding Article 18(1) of Regulation (EEC) No 2173/79, taking over must be completed within two months. 5. The purchasers and agents referred to in the preceding paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view in particular to ensuring that the quantities of products purchased and processed tally with each other. Article 3 1. Meat purchased in accordance with this Regulation shall be processed into products which comply with the definition for A products set out in paragraph 2 below. 2. An A' product means a processed product falling within CN code 1602 10 00, 1602 50 31, 1602 50 39 or 1602 50 80, not containing meat other than that of animals of the bovine species, with a collagen/protein ratio of no more than 0,45 % (2) and containing by weight at least 20 % (3) of lean meat excluding offal (4) and fat, with meat and jelly accounting for at least 85 % of the total net weight. The product must be subjected to a heat treatment suffi- cient to ensure the coagulation of meat proteins in the whole of the product, which may not show any traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part. Article 4 1. Member States shall set up a system of physical and documentary supervision to ensure that all meat is processed in accordance with Articles 2 and 3. The system must include physical checks of quantity and quality at the start of the processing, during the processing and after the processing operation is completed. To this end, processors must at any time be able to demonstrate the identity and use of the meat through appropriate production records. Technical verification of the production method by the competent authority may, to the extent necessary, make allowance for drip losses and trimmings. In order to verify the quality of the finished product and establish its conformity with the processors recipe, Member States shall undertake representative sampling and analysis of the product. The costs of such operations shall be borne by the processor concerned. 2. Article 1 of Regulation (EEC) No 2182/77 shall not apply. Article 5 1. The security provided for in Article 15(1) of Regula- tion (EEC) No 2173/79 shall be EUR 12 per 100 kilo- grams. 2. The security provided for in Article 4(1) of Regula- tion (EEC) No 2182/77 shall be EUR 700 per tonne: 3. Notwithstanding Article 5(3) of Regulation (EEC) No 2182/77, the processing of all beef purchased into finished products as indicated in the purchase application shall constitute a principal requirement. The take over free of charge by a non-governmental organisation approved by the Irish authorities for the purpose of humanitarian aid, of all processed products produced shall equally constitute a principal requirement. Proof of compliance with that requirement shall be furn- ished by way of a document issued and signed by the organisation concerned indicating the quantity of processed products taken over free of charge. (1) OJ L 26, 31.1.1977, p. 85. (2) Determination of collagen content: the collagen content shall be taken to mean the hydroxyproline content multiplied by the factor 8. The hydroxyproline content must be determined according to ISO method 3496-1994. (3) The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429/86 (OJ L 210, 1.8.1986, p. 39). (4) Offal includes the following: heads and cuts thereof (including ears), feet, tails, hearts, udders, livers, kidneys, sweetbreads (thymus gland with pancreas), brains, lungs, throats, thick skirts, spleens, tongues, caul, spinal cords, edible skin, repro- ductive organs (i.e. uteri, ovaries and testes), thyroid glands, pituitary glands. EN Official Journal of the European Communities21. 4. 1999 L 104/11 Article 6 Notwithstanding Article 9 of Regulation (EEC) No 2182/ 77, in addition to the entries provided for in Regulation (EEC) No 3002/92: Ã¯ £ § Section 104 of T5 control copies must be completed with one or more of the following: Ã¯ £ § Para transformaciÃ ³n [Reglamentos (CEE) no 2182/ 77 y (CE) no 822/1999] Ã¯ £ § Til forarbejdning (forordning (EÃF) nr. 2182/77 og (EF) nr. 822/1999) Ã¯ £ § Zur Verarbeitung bestimmt (Verordnungen (EWG) Nr. 2182/77 und (EG) Nr. 822/1999) Ã¯ £ § Ã Ã ¹Ã ± µÃ µÃ Ã ±ÃÃ ¿ Ã ·Ã Ã · [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã  µÃ ¿  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2182/77 Ã ºÃ ±Ã ¹ (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 822/1999] Ã¯ £ § For processing (Regulations (EEC) No 2182/77 and (EC) No 822/1999) Ã¯ £ § DestinÃ ©s Ã la transformation [rÃ ¨glements (CEE) no 2182/77 et (CE) no 822/1999] Ã¯ £ § Destinate alla trasformazione [regolamenti (CEE) n. 2182/77 e (CE) n. 822/1999] Ã¯ £ § Bestemd om te worden verwerkt (Verordeningen (EEG) nr. 2182/77 en (EG) nr. 822/1999) Ã¯ £ § Para transformaÃ §Ã £o [Regulamentos (CEE) n.o 2182/ 77 e (CE) n.o 822/1999] Ã¯ £ § Jalostettavaksi (Asetukset (ETY) N:o 2182/77 ja (EY) N:o 822/1999) Ã¯ £ § FÃ ¶r bearbetning (FÃ ¶rordningarna (EEG) nr 2182/ 77 och (EG) nr 822/1999). Ã¯ £ § Section 106 of T5 control copies must be completed with the date of conclusion of the contract of sale. Article 7 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 1999. For the Commission Franz FISCHLER Member of the Commission EN Official Journal of the European Communities 21. 4. 1999L 104/12 ANEXO I Ã¯ £ § BILAG I Ã¯ £ § ANHANG I Ã¯ £ § Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I Ã¯ £ § ANNEX I Ã¯ £ § ANNEXE I Ã¯ £ § ALLEGATO I Ã¯ £ § BÃ ¶LAGE I Ã¯ £ § ANEXO I Ã¯ £ § LIITE I Ã¯ £ § BILAGA I Estado miembro Medlemsstat Mitgliedstaat Ã Ã  Ã Ã ¿r µ Ã »Ã ¿r Member State Ã tat membre Stato membro Lidstaat Estado-membro JÃ ¤senvaltio Medlemsstat Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã  Ã ½Ã Ã ± Products Produits Prodotti Producten Produtos Tuotteet Produkter Cantidad aproximada (toneladas) TilnÃ ¦rmet mÃ ¦ngde (tons) UngefÃ ¤hre Mengen (Tonnen) Ã Ã ±Ã   ÃÃ Ã ¿Ã  Ã ³Ã ³Ã ¹Ã Ã · ÃÃ ¿Ã  Ã Ã ·Ã Ã ± (Ã  Ã ½Ã ¿Ã ¹) Approximate quantity (tonnes) QuantitÃ © approximative (tonnes) QuantitÃ approssimativa (tonnellate) Hoeveelheid bij benadering (ton) Quantidade aproximada (toneladas) Arvioitu mÃ ¤Ã ¤rÃ ¤ (tonneina) UngefÃ ¤rlig kvantitet (ton) Precio de venta expresado en euros por tonelada Salgspriser i EUR/ton Verkaufspreise, ausgedrÃ ¼ckt in EUR/Tonne TÃ ¹ µ r Ã Ã »Ã ·Ã Ã ·r Ã µÃ ºÃ Ã Ã ±Ã ¶  µÃ µÃ ½Ã µr Ã Ã µ Ã Ã Ã   Ã ±Ã ½  Ã  Ã ½Ã ¿ Selling prices expressed in EUR per tonne Prix de vente exprimÃ ©s en euros par tonne Prezzi di vendita espressi in euro per tonnellata Verkoopprijzen uitgedrukt in euro per ton PreÃ §o de venda expresso em euros por tonelada Myyntihinta euroina tonnilta FÃ ¶rsÃ ¤ljningspris i euro per ton IRELAND Ã¯ £ § Intervention shank (INT 11) 150 500 Ã¯ £ § Intervention shin (INT 21) 150 500 Ã¯ £ § Intervention forequarter (INT 24) 200 750 ANEXO II Ã¯ £ § BILAG II Ã¯ £ § ANHANG II Ã¯ £ § Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II Ã¯ £ § ANNEX II Ã¯ £ § ANNEXE II Ã¯ £ § ALLEGATO II Ã¯ £ § BÃ ¶LAGE II Ã¯ £ § ANEXO II Ã¯ £ § LIITE II Ã¯ £ § BILAGA II Direcciones de los organismos de intervenciÃ ³n Ã¯ £ § Interventionsorganernes adresser Ã¯ £ § Anschriften der Interventionsstellen Ã¯ £ §  Ã ¹Ã µÃ Ã ¸ Ã ½Ã Ã µÃ ¹r Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã  µ Ã ½ ÃÃ ±Ã Ã µ µÃ ² Ã Ã µÃ r Ã¯ £ § Addresses of the intervention agencies Ã¯ £ § Adresses des organismes dintervention Ã¯ £ § Indirizzi degli organismi dintervento Ã¯ £ § Adressen van de interventiebureaus Ã¯ £ § EndereÃ §os dos organismos de intervenÃ §Ã £o Ã¯ £ § Interventio- elinten osoitteet Ã¯ £ § Interventionsorganens adresser IRELAND Department of Agriculture and Food Johnstown Castle Estate County Wexford Ireland Tel.: (353 53) 634 31 Telefax: (353 53) 428 42